DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 11/17/2021. Currently, 3 of the claims have been canceled, claim 21 has been added, claims 1-2 and 4-21 are pending and claims 12-13, 16-20 are withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 7, 14-15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meshenky et al. (US Publication No.: 2005/0058535 hereinafter “Meshenky”).
With respect to claim 1, Meshenky discloses a plate for a heat exchange arrangement for the exchange of heat between a first and a second medium (Fig. 11, medium that flows in 104 and the air in the central bore 90), comprising a first heat transferring surface arranged in use to be in contact with the first medium (Fig. 11, first surface 82 is in contact with the first medium) and a second heat transferring surface arranged in use to be in contact with the second medium (Fig. 11, surface that is in contact with the fins and the air flow or second medium), an inlet porthole for the first medium (104); an inlet porthole for the second medium (center hole 90); and an outlet porthole for the first medium (102), wherein the first heat transferring surface comprises at least one ridge which arranged to divide said transfer first heat transferring 
With respect to claim 2, Meshenky discloses the plate for a heat exchange arrangement according to claim 1 as discussed above. Meshenky also discloses wherein the inlet porthole for the second medium is surrounded by the first region (First region 148 surrounds the center inlet for the second medium).
With respect to claim 4, Meshenky discloses the plate for a heat exchange arrangement according to claim 1 as discussed above. Meshenky also discloses wherein the first region and the second region are separated by and share one and the same part of said at least one ridge (148 and 150 are separated by ridge 142), and wherein a general flow direction of the first medium through the first and second regions on either side of said part of the at least one ridge, respectively, are substantially parallel (First medium travels on both sides of ridge 142).
With respect to claim 5, Meshenky discloses the plate for a heat exchange arrangement according to claim 4 as discussed above. Meshenky also discloses wherein the transfer channel is arranged to convey the first medium, between the first region and the second region, in a direction generally opposite to the parallel general flow direction (Fig. 11, flow in 148 is opposite direction of flow in 150).
With respect to claim 7, Meshenky discloses the plate for a heat exchange arrangement according to claim 1 as discussed above. Meshenky also discloses wherein the inlet of the transfer channel at the first region, is arranged closer to the inlet porthole for the second medium than an outlet of the transfer channel at the second region (Fig. 11, inlet at 146 is closer to 104 than 102).
With respect to claim 14, Meshenky discloses the plate for a heat exchange arrangement according to claim 1 as discussed above. Meshenky also discloses wherein a periphery of the inlet porthole for the second medium is folded at an angle of more than 75 degrees with respect to the first heat transferring surface of the plate (Fig. 11, inlet porthole 90 is more than 90 degrees to the plate).
With respect to claim 15, Meshenky discloses the plate for a heat exchange arrangement according to claim 14 as discussed above. Meshenky also discloses wherein a height of the fold is less than twice a height of elevations formed by dimples (Fig. 10, elevation of 90 is less than twice the height of elevations 60).
With respect to claim 21, Meshenky discloses the plate for a heat exchange arrangement according to claim 1 as discussed above. Meshenky also discloses wherein the transfer channel has a first section extending away from the outlet porthole .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meshenky et al. (US Publication No.: 2005/0058535 hereinafter “Meshenky”) in view of Strahle et al. (US Publication No.: 2005/0194123 hereinafter Strahle.
With respect to claim 6, Meshenky discloses the plate for a heat exchange arrangement according to claim 1 as discussed above. Meshenky does not disclose wherein the transfer channel is at least 10 times longer than the transfer channel is wide.
Strahle disclose that the channel length can be configured depending upon a desired pressure loss and uniform distribution and heat transfer (Para 0040). Therefore, the channel length is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the length of the channels can vary in length depending upon the design choice for optimal pressure loss, heat transfer and uniform flow distribution. Therefore, since the general conditions of the claim, i.e. that the length of the channels can vary, were disclosed in the prior art by Strahle, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the . 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meshenky et al. (US Publication No.: 2005/0058535 hereinafter “Meshenky”) in view of Andersson (US Publication No.: 2003/0047303).
With respect to claim 8, Meshenky discloses the plate for a heat exchange arrangement according to claim 1 as discussed above. Meshenky also discloses the protrusion is configured to define a restriction between the inlet porthole for the first medium and the inlet porthole for the second medium (Protrusions 142 and 90 are capable of the intended use limitation).
Meshenky does not disclose wherein the inlet porthole for the second medium is located between the inlet porthole for the first medium and an inlet of said transfer channel at the first region.
Andersson teaches a plate heat exchanger with a second fluid inlet and outlet in between the inlet and outlet of the first fluid (Fig. 7, inlet and outlet ports 211 and 212 are between 221, 222, 223 and 224). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have rearranged the inlet and outlet to be on opposite sides of the plate as taught by Andersson to have a different fluid flow pattern (Para 0066) and since it has been held that rearranging parts of an invention involves only routine skill in the art. 
With respect to claim 9, Meshenky discloses the plate for a heat exchange arrangement according to claim 1 as discussed above. Meshenky does not disclose wherein the plate is shaped substantially as a parallelogram, and wherein the inlet 
Andersson teaches a plate heat exchanger with rectangular plates which are a parallelogram and inlet and outlets close to the edge of the plates (Fig. 7). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the circular plates of Meshenky to be rectangular as taught by Andersson to have more surface area for heat transfer and for ease of manufacturing.
With respect to claim 10, Meshenky and Andersson teach the plate for a heat exchange arrangement according to claim 9 as discussed above. Andersson also teaches wherein the transfer channel inlet and the inlet porthole for the first medium are located in close proximity to a line running from a center point of said one edge to a center point of said opposite edge respectively, of the plate (Fig. 7, everything is in close proximity).
With respect to claim 11, Meshenky and Andersson teach the plate for a heat exchange arrangement according to claim 9 as discussed above. Andersson also teaches wherein the outlet porthole for the first medium and an outlet of the transfer channel are located substantially diagonally opposite each other in close proximity to said one edge and said opposite edge, respectively, of the plate (Fig. 7).
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763